DETAILED ACTION
This is in reply to an amendment filed on February 8, 2022 regarding Application No. 16/170,505.  Applicant amended claim 1, added new claim 16, and previously canceled claims 4 and 5.  Claims 1-3 and 6-16 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record teaches an electrode connection structure but does not teach:
An electrode connection structure, comprising: 
a substrate layer; 
pads on the substrate layer; 
an insulation layer at least partially covering the substrate layer and the pads, the insulation layer including a plurality of holes on the pads and at least one first groove line extending between the pads neighboring each other; and 
an anisotropic conductive film filling the plurality of holes and the at least one first groove line to be connected to the pads, 
wherein the plurality of the holes and the at least one first groove line are formed through the insulation layer, and the at least one first groove line is defined by sidewalls of the insulation layer and a top surface of the substrate layer; 

the at least one first groove line includes a first portion and a second portion having different widths from each other, and the first portion and the second portion are alternately repeated so that a width of the at least one first groove line is changed periodically from one end to an opposite end thereof, and
the at least one first groove line does not overlap the pads in a plan view and is not included Page 2 of 14Appl. No. 16/170,505Reply to Office action of November 12, 2021within the pads.

Accordingly, independent claim 1 is allowed over the prior art of record.  In addition, dependent claims 2, 3, and 6-16 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626